 



Execution Version
Exhibit 10.1
SENIOR NOTE PURCHASE
AND REDEMPTION AGREEMENT
by and between
COMSTOCK HOMEBUILDING COMPANIES, INC.,
and
KODIAK WAREHOUSE JPM LLC
 
Dated as of March 15, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Definitions
    1  
 
       
2. Redemption of the Original Notes and Purchase and Sale of the Senior Notes
    2  
 
       
3. Conditions
    2  
 
       
4. Representations and Warranties of the Company
    5  
 
       
5. Representations and Warranties of the Purchaser
    13  
 
       
6. Covenants and Agreements of the Company
    14  
 
       
7. Payment of Expenses
    17  
 
       
8. Indemnification
    18  
 
       
9. Termination; Representations and Indemnities to Survive
    19  
 
       
10. Amendments
    19  
 
       
11. Notices
    19  
 
       
12. Parties in Interest; Successors and Assigns
    21  
 
       
13. Applicable Law
    21  
 
       
14. Submission to Jurisdiction
    21  
 
       
15. Counterparts and Facsimile
    21  
 
       
16. Notice of Intended Transfer
    21  

          SCHEDULES AND EXHIBITS
 
       
Schedule 4(1)
  —   List of Significant Subsidiaries; Certain Prohibitions Against the Payment
of Distributions, the Repayment of Debt or the Transfer of Assets
Schedule 4(p)
  —   Legal Proceedings
Schedule 4(u)
  —   Certain Documents Subject to Future Filing as Exhibits to 1934 Act Reports
Schedule 4(x)
  —   Claims Against Real Property
Schedule 4(ee)
  —   Environmental Matters
 
       
Exhibit A
  —   Form of Company Counsel’s Opinion Pursuant to Section 3(b)(i)

i



--------------------------------------------------------------------------------



 



         
Exhibit B
  —   Form of General Counsel Opinion or Officers’ Certificate Pursuant to
Section 3(b)(ii)
Exhibit C
  —   Form of Tax Counsel Opinion Pursuant to Section 3(c)
Exhibit D
  —   Form of Trustee Counsel Opinion Pursuant to Section 3(d)
Exhibit E
  —   Form of Officer’s Financial Certificate Pursuant to Section 6(h)
Exhibit F
  —   Form of Control Agreement

 



--------------------------------------------------------------------------------



 



SENIOR NOTE PURCHASE AND REDEMPTION AGREEMENT
     This SENIOR NOTE PURCHASE AND REDEMPTION AGREEMENT, dated as of March 15,
2007 (this “Purchase Agreement”), is entered into by and among Comstock
Homebuilding Companies, Inc., a Delaware corporation (the “Company”), and Kodiak
Warehouse JPM LLC, a Delaware limited liability company, or its assignee (the
“Purchaser”).
WITNESSETH:
     WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of
May 4, 2006, the Company issued and sold to Kodiak Warehouse LLC (the “Initial
Purchaser”) Thirty Million Dollars ($30,000,000) in aggregate principal amount
of the Company’s junior subordinated notes, bearing interest at a fixed rate of
9.72% per annum through the interest payment date in June 2011 and thereafter at
a variable rate, reset quarterly, equal to LIBOR (as defined in the Junior
Subordinated Indenture, dated as of May 4, 2006 (the “Original Indenture”)
between the Company and Wells Fargo Bank, N.A. (the “Original Trustee”)) plus
4.20% per annum (the “Original Notes”);
     WHEREAS, the Initial Purchaser sold, transferred and assigned its rights,
title and interests in and to the Original Notes to the Purchaser;
     WHEREAS, the Purchaser and the Company desire to provide for the redemption
of the Original Notes and for the Company’s issuance and sale to the Purchaser
of Thirty Million Dollars ($30,000,000) in aggregate principal amount of the
Company’s senior unsecured notes, bearing interest at a fixed rate of 9.72% per
annum through the interest payment date in June 2011 and thereafter at a
variable rate, reset quarterly, equal to LIBOR (as defined in the Indenture (as
defined below)) plus 4.20% per annum (the “Senior Notes”);
     WHEREAS, the Company, as of the date of this Purchase Agreement, is not
insolvent, nor upon consummation of the transactions contemplated hereby will it
be rendered insolvent, and the sum of the Company’s debts is less than the value
of all of the Company’s property at a fair valuation;
     WHEREAS, the sale of the Senior Notes to the Purchaser constitutes an
extension of new credit to the Company and is not a substitution for any
existing obligation; and
     WHEREAS, the Senior Notes will be issued pursuant to an Indenture, dated as
of the Closing Date (the “Indenture”), between the Company and Wells Fargo Bank,
N.A., as indenture trustee (in such capacity, the “Trustee”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
and subject to the terms and conditions herein set forth, the parties hereto
agree as follows:
          1. Definitions. This Purchase Agreement, the Control Agreement (as
defined herein), the Indenture and the Senior Notes are collectively referred to
herein as the “Operative Documents.” All other capitalized terms used but not
defined in this Purchase Agreement shall have the respective meanings ascribed
thereto in the Indenture.

 



--------------------------------------------------------------------------------



 



          2. Redemption of the Original Notes and Purchase and Sale of the
Senior Notes.
          (a) Notwithstanding any restrictions in the Original Indenture
relating to the redemption of the Original Notes, the Company agrees to redeem
the Original Notes, and the Purchaser agrees to accept the redemption of the
Original Notes (the “Redemption”), on the Closing Date (as defined below) at a
redemption price equal to Thirty Million Six Hundred Seven Thousand Five Hundred
Dollars ($30,607,500) (collectively the sum of (i) one hundred percent (100%) of
the principal amount thereof, and (ii) all accrued and unpaid interest including
Additional Interest (as defined in the Original Indenture) thereon as of
March 15, 2007 (the “Redemption Price”).
          (b) On the Closing Date, the Redemption Price will become due and
payable and any interest on the Original Notes shall cease to accrue on and
after said date.
          (c) The Company agrees to sell to the Purchaser, and the Purchaser
agrees to purchase from the Company, Thirty Million Dollars ($30,000,000) in
aggregate principal amount of the Senior Notes for an amount (the “Purchase
Price”) equal to Thirty Million Dollars ($30,000,000). The Purchaser shall be
responsible for the rating agency costs and expenses.
          (d) Delivery or transfer of, and payment for, the Original Notes and
the Senior Notes shall be made at 10:00 A.M. Chicago time (11:00 A.M. New York
City time), on March 15, 2007 (such date and time of delivery and payment for
the Original Notes and the Senior Notes being herein called the “Closing Date”).
The Original Notes shall be redeemed and delivered to the Company upon receipt
by the Purchaser of the Redemption Price by wire transfer in immediately
available funds on the Closing Date to a U.S. account designated by the
Purchaser at least two Business Days prior to the Closing Date. The Senior Notes
shall be transferred and delivered to the Purchaser against the payment of the
Purchase Price to the Company made by wire transfer in immediately available
funds on the Closing Date to a U.S. account designated in writing by the Company
at least two Business Days prior to the Closing Date.
          (e) Delivery of the Senior Notes shall be made at such location, and
in such names and denominations, as the Purchaser shall designate at least two
Business Days in advance of the Closing Date and surrender of the Original Notes
shall occur at the same location. The Company agrees to have the Senior Notes
available for inspection and checking by the Purchaser in Chicago, Illinois, not
later than 1:00 P.M., Chicago time (2:00 P.M. New York City time), on the
Business Day prior to the Closing Date. The closing for the purchase and sale of
the Senior Notes (the “Closing”) shall occur at the offices of Winston & Strawn
LLP, 35 West Wacker Drive, Chicago, Illinois 60601, or such other place as the
parties hereto shall agree.
          3. Conditions. The obligations of the parties under this Purchase
Agreement are subject to the following conditions:

2



--------------------------------------------------------------------------------



 



          (a) The representations and warranties contained herein shall be
accurate as of the date of delivery of the Senior Notes.
          (b) (i) Greenberg Traurig LLP, counsel for the Company (the “Company
Counsel”), shall have delivered an opinion, dated the Closing Date, addressed to
the Purchaser, its successors and assigns and the Trustee, in substantially the
form set out in Exhibit A hereto and (ii) the Company shall have furnished to
the Purchaser the opinion of the Company’s General Counsel or a certificate
signed by the Company’s Chief Executive Officer, President or an Executive Vice
President and the Company’s Chief Financial Officer, Treasurer or Assistant
Treasurer, dated the Closing Date, addressed to the Purchaser, in substantially
the form set out in Exhibit B hereto. In rendering their opinion, the Company
Counsel may rely as to factual matters upon certificates or other documents
furnished by officers and directors of the Company and by government officials
(provided, however, that copies of any such certificates or documents are
delivered to the Purchaser) and by and upon such other documents as such counsel
may, in their reasonable opinion, deem appropriate as a basis for the Company
Counsel’s opinion. The Company Counsel may specify the jurisdictions in which
they are admitted to practice and that they are not admitted to practice in any
other jurisdiction and are not experts in the law of any other jurisdiction.
Such Company Counsel opinions shall not state that they are to be governed or
qualified by, or that they are otherwise subject to, any treatise, written
policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).
          (c) The Purchaser shall have been furnished the opinion of Winston &
Strawn LLP, special tax counsel for the Purchaser, dated the Closing Date,
addressed to the Purchaser and the Trustee, addressing the matters set out in
Exhibit C hereto (subject to customary assumptions and qualifications).
          (d) The Purchaser shall have received the opinion of Potter Anderson &
Corroon LLP, special counsel for the Trustee, dated the Closing Date, addressed
to the Purchaser and its successors and assigns, in substantially the form set
out in Exhibit D hereto.
          (e) The Company shall have furnished to the Purchaser a certificate of
the Company, signed by the Chief Executive Officer, President or an Executive
Vice President, and Chief Financial Officer or Treasurer of the Company, dated
the Closing Date, as to clauses (i) and (ii) below:
          (i) the representations and warranties of the Company in this Purchase
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date; and
          (ii) except as set forth in the Company’s 1934 Act Reports (as defined
below), since the date of the Financial Statements (as defined in Section 4
(r)), there has been no occurrence that has had or is reasonably expected to
result in a material adverse change in or effect on the condition (financial or
otherwise), earnings, business, liabilities

3



--------------------------------------------------------------------------------



 



or assets of the Company and its subsidiaries, whether or not arising from
transactions occurring in the ordinary course of business (a “Material Adverse
Effect”).
          (f) Subsequent to the execution of this Purchase Agreement, with the
exception of matters disclosed by the Company to Purchaser in the Company’s 1934
Act Reports, there shall not have been any change in or affecting the condition
(financial or otherwise), earnings, business, liabilities or assets of the
Company and its subsidiaries, whether or not occurring in the ordinary course of
business, the effect of which is, in the Purchaser’s judgment, so material and
adverse as to make it impractical or inadvisable to proceed with the purchase of
the Senior Notes.
          (g) The redemption of the Original Notes and the purchase of and
payment for the Senior Notes as described in this Purchase Agreement shall
(a) not be prohibited by any applicable law or governmental regulation, (b) not
subject the Purchaser to any penalty or, in the reasonable judgment of the
Purchaser, other onerous conditions under or pursuant to any applicable law or
governmental regulation and (c) be permitted by the laws and regulations of the
jurisdictions to which the Purchaser is subject.
          (h) The Company shall have received all consents, permits and other
authorizations, and made all such filings and declarations, as may be required
on or before the Closing Date from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company is a party or to which it is
subject, in connection with the transactions contemplated by this Purchase
Agreement.
          (i) The Purchaser and the Trustee shall have received a fully executed
copy of a Control Agreement in the form of Exhibit F hereto.
          (j) The Purchaser and the Original Trustee shall have received (i) a
copy of the resolution of the board of directors of the Company authorizing the
transactions contemplated by this Purchase Agreement, including the redemption
of the Original Notes, and (ii) an officers’ certificate and opinion of counsel,
in each case in accordance with the terms Section 11.3 of the Original
Indenture.
          (k) Prior to the Closing Date, the Company shall have furnished to the
Purchaser and its counsel such further information, certificates and documents
as the Purchaser or its counsel may reasonably request.
          If any of the conditions specified in this Section 3 shall not have
been fulfilled when and as required by this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by the Purchaser. Notice of such cancellation shall be given to the Company
in writing or by telephone or facsimile confirmed in writing.
          Each certificate signed by any officer of the Company and delivered to
the Purchaser or its counsel in connection with the Operative Documents and the
transactions

4



--------------------------------------------------------------------------------



 



contemplated hereby and thereby shall be deemed to be a representation and
warranty of the Company and not by such officer in any individual capacity.
          4. Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with the Purchaser, as of the date hereof
and as of the Closing Date, as follows:
          (a) Neither the Company nor any of its “Affiliates” (as defined in
Rule 501(b) of Regulation D (“Regulation D”) under the Securities Act (as
defined below)), nor any person acting on its or their behalf, has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration of any of the
Senior Notes under the Securities Act of 1933, as amended (the “Securities
Act”).
          (b) Neither the Company nor any of its Affiliates, nor any person
acting on its or their behalf, has (i) offered for sale or solicited offers to
purchase the Senior Notes or (ii) engaged in any form of “general solicitation”
or “general advertising” (within the meaning of Regulation D) in connection with
any offer or sale of any of the Senior Notes.
          (c) The Senior Notes (i) are not and have not been listed on a
national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or quoted on a U.S.
automated inter-dealer quotation system and (ii) are not of an open-end
investment company, unit investment trust or face-amount certificate company
that is, or is required to be, registered under Section 8 of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the Senior
Notes otherwise satisfy the eligibility requirements of Rule 144A(d)(3)
promulgated pursuant to the Securities Act (“Rule 144A(d)(3)”).
          (d) Neither the Company nor any of its Affiliates, nor any person
acting on its or their behalf, has engaged, or will engage, in any “directed
selling efforts” within the meaning of Regulation S under the Securities Act
with respect to the Senior Notes.
          (e) The Company is not, and, immediately following consummation of the
transactions contemplated hereby and the other Operative Documents and the
application of the net proceeds from the purchase and sale of the Senior Notes,
will not be, an “investment company” or an entity “controlled” by an “investment
company,” in each case within the meaning of Section 3(a) of the Investment
Company Act.
          (f) The Company has not paid or agreed to pay to any person or entity,
directly or indirectly, any fees or other compensation for soliciting another to
purchase any of the Senior Notes.
          (g) The Indenture has been duly authorized by the Company and, on the
Closing Date, will have been duly executed and delivered by the Company and,
assuming due authorization, execution and delivery thereof by the Trustee, will
be a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity (the “Enforceability Exceptions”).

5



--------------------------------------------------------------------------------



 



          (h) The Senior Notes have been duly authorized by the Company and, on
the Closing Date, will have been duly executed and delivered to the Trustee for
authentication in accordance with the Indenture and, when authenticated in the
manner provided for in the Indenture and delivered to the Purchaser against
payment therefor in accordance with this Purchase Agreement, will constitute
legal, valid and binding obligations of the Company entitled to the benefits of
the Indenture, enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions.
          (i) This Purchase Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to the Enforceability Exceptions and the effect of any applicable public policy
against the enforcement of the indemnification provisions of this Purchase
Agreement set forth in Section 8.
          (j) The Control Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to the Enforceability Exceptions and the effect of any applicable public policy
against the enforcement of the indemnification provisions of the Control
Agreement.
          (k) Neither the redemption of the Original Notes, nor the issuance and
sale of the Senior Notes, nor the execution and delivery of and compliance with
the Operative Documents by the Company, nor the consummation of the transactions
contemplated hereby or thereby, or the use of the proceeds therefrom, (i) will
conflict with or constitute a violation or breach of the charter or bylaws or
similar organizational documents of the Company or any subsidiary of the Company
or any applicable law, statute, rule, regulation, judgment, order, writ or
decree of any government, governmental authority, agency or instrumentality or
court, domestic or foreign (collectively, the “Governmental Entities”), or of
any arbitrator, in each case having jurisdiction over the Company or any of its
subsidiaries or their respective properties or assets, (ii) will conflict with
or constitute a violation or breach of, or a default or Repayment Event (as
defined below) under, or result in the creation or imposition of any pledge,
security interest, claim, lien or other encumbrance of any kind (each, a “Lien”)
upon any property or assets of the Company or any of its subsidiaries (other
than to the extent of the amounts subject to the Lien of the Control Agreement)
pursuant to, any contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument to which (A) the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or (B) any
of the property or assets of the Company or any of its subsidiaries is subject,
except, in the case of this clause (ii), for such conflicts, violations,
breaches, defaults, Repayment Events or Liens which (X) would not, singly or in
the aggregate, adversely affect the consummation of the transactions
contemplated by the Operative Documents and (Y) would not, singly or in the
aggregate, have a Material Adverse Effect or (iii) require the consent,
approval, authorization or order of any court or Governmental Entity. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries prior to its scheduled maturity.

6



--------------------------------------------------------------------------------



 



          (l) The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws Delaware, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.
          (m) The Company has no subsidiaries that are material to its business,
financial condition or earnings other than those subsidiaries listed in
Schedule 4(1) hereto (collectively, the “Significant Subsidiaries”). Each
Significant Subsidiary has been duly organized and is validly existing as a
corporation, limited liability company, limited partnership or statutory trust
in good standing under the laws of the jurisdiction in which it is chartered,
organized or formed, with all requisite power and authority to own, lease and
operate its properties and conduct the business it transacts and proposes to
transact. Each Significant Subsidiary is duly qualified to transact business and
is in good standing as a foreign corporation, limited liability company, limited
partnership or statutory trust in each jurisdiction where the nature of its
activities requires such qualification, except where the failure to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
Except as set forth on Schedule 4(1) hereto, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or other Equity Interests, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.
          (n) The Company and each of the Company’s subsidiaries hold all
necessary approvals, authorizations, orders, licenses, consents, registrations,
qualifications, certificates and permits (collectively, the “Governmental
Licenses”) of and from Governmental Entities necessary to conduct their
respective businesses as now being conducted, and neither the Company nor any of
the Company’s subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such Government License, except where the
failure to be so licensed or approved or the receipt of an unfavorable decision,
ruling or finding, would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity or the failure of such Governmental Licenses
to be in full force and effect, would not, singly or in the aggregate, have a
Material Adverse Effect; and the Company and its subsidiaries are in compliance
with all applicable laws, rules, regulations, judgments, orders, decrees and
consents, except where the failure to be in compliance would not, singly or in
the aggregate, have a Material Adverse Effect.
          (o) All of the issued and outstanding Equity Interests of the Company
and each of its subsidiaries are validly issued, fully paid and nonassessable;
all of the issued and outstanding Equity Interests of each subsidiary of the
Company is owned by the Company, directly or through subsidiaries, free and
clear of any Lien, claim or equitable right; and none of the issued and
outstanding Equity Interests of the Company or any subsidiary of the

7



--------------------------------------------------------------------------------



 



Company was issued in violation of any preemptive or similar rights arising by
operation of law, under the charter, by-laws, certificate of formation, limited
liability company agreement, certificate of limited partnership, agreement of
limited partnership or similar organizational document of such entity or under
any agreement to which the Company or any of its subsidiaries is a party.
          (p) Except as otherwise disclosed to the Purchaser in writing, neither
the Company nor any of its subsidiaries is (i) in violation of its respective
charter, by-laws, certificate of formation, limited liability company agreement,
certificate of limited partnership, agreement of limited partnership or similar
organizational document, (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument relating to Debt or (iii) in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which the Company or any such subsidiary is a party or by which it
or any of them may be bound or to which any of the property or assets of any of
them is subject,, except, in the case of clause (ii), where such violation or
default would not, singly or in the aggregate, have a Material Adverse Effect.
No default by the Company has occurred and is continuing in the payment of any
principal of or premium or interest on any Senior Debt (as such term is defined
in the Original Indenture).
          (q) Except as set forth on Schedule 4(p) hereto, there is no action,
suit or proceeding before or by any Governmental Entity or arbitrator, now
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of the Company’s subsidiaries, except for such actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents or have a Material Adverse Effect; and the aggregate of
all pending legal or governmental proceedings to which the Company or any of its
subsidiaries is a party or of which any of their respective properties or assets
is subject, including ordinary routine litigation incidental to the Company’s
and its subsidiaries’ business, are not expected to result in a Material Adverse
Effect.
          (r) The accountants of the Company who certified the Financial
Statements are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.
          (s) The audited consolidated financial statements (including the notes
thereto) and schedules of the Company and its consolidated subsidiaries for the
three (3) fiscal years ended December 31, 2005 (the “Financial Statements”) and
the interim unaudited consolidated financial statements of the Company and its
consolidated subsidiaries for the three and nine months periods ended
September 30, 2006 (the “Interim Financial Statements”) provided to the
Purchaser are the most recent available audited and unaudited consolidated
financial statements of the Company and its consolidated subsidiaries,
respectively, and fairly present in all material respects, in accordance with
U.S. generally accepted accounting principles (“GAAP”), the financial position
of the Company and its consolidated subsidiaries, and the results of operations
and changes in financial condition as of the dates and for the periods

8



--------------------------------------------------------------------------------



 



therein specified subject, in the case of the Interim Financial Statements, to
year-end adjustments (which are expected to consist solely of recurring
adjustments in the normal course of business). Such consolidated financial
statements and schedules have been prepared in accordance with GAAP consistently
applied throughout the periods involved (except as otherwise noted therein).
          (t) Neither the Company nor any of its subsidiaries has any material
liability, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due, including any liability for
taxes (and there is no past or present fact, situation, circumstance, condition
or other basis for any present or future action, suit, proceeding, hearing,
charge, complaint, claim or demand against the Company or its subsidiaries that
could give rise to any such liability), except for (i) liabilities set forth in
the Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Company and its subsidiaries since the date of the most recent
balance sheet included in such Financial Statements.
          (u) Except as set forth in the Company’s 1934 Act Reports, since the
respective dates of the Financial Statements and the Interim Financial
Statements, there has been (A) no occurrence that is reasonably expected to
result in a Material Adverse Effect and (B) no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock.
          (v) The documents of the Company filed with the Commission in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K, at
the time they were or hereafter are filed by the Company with the Commission
(collectively, the “1934 Act Reports”), complied and will comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder (the “1934 Act Regulations”), and, at the date of
this Purchase Agreement and on the Closing Date, do not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and other than
such instruments, agreements, contracts and other documents as are filed as
exhibits to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form
10-Q or Current Reports on Form 8-K, there are no instruments, agreements,
contracts or other documents of a character described in Item 601 of
Regulation S-K promulgated by the Commission to which the Company or any of its
subsidiaries is a party, and which the Company is required to file, other than
such as are permitted to be filed with the Company’s next periodic report under
the 1934 Act Regulations, and set forth on Schedule 4(u) attached hereto. The
Company is in compliance with all currently applicable requirements of the
Exchange Act and the currently applicable rules and regulations promulgated
thereunder that were added by or resulted from the Sarbanes-Oxley Act of 2002.
          (w) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the executive officers of the
Company, is imminent, except those which would not, singly or in the aggregate,
have a Material Adverse Effect.

9



--------------------------------------------------------------------------------



 



          (x) No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any Governmental Entity, other
than those that have been made or obtained, is necessary or required for the
performance by the Company of its obligations under the Operative Documents or
the consummation by the Company of the transactions contemplated by the
Operative Documents.
          (y) Except as set forth on Schedule 4(x), the Company and each
Significant Subsidiary have (a) good and marketable title in fee simple to all
real property owned by them, (b) good and marketable title to all real
property-related interests owned by them and (c) good and marketable title to
all personal property owned by them, in each case free and clear of all Liens
and defects, except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made by the Company
and the Significant Subsidiaries; and all of the leases and subleases under
which the Company or any subsidiary of the Company holds properties are in full
force and effect, except where the failure of such leases and subleases to be in
full force and effect would not, singly or in the aggregate, have a Material
Adverse Effect, and none of the Company or any subsidiary of the Company has any
notice of any claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary of the Company under any such leases or
subleases, or affecting or questioning the rights of such entity to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for such claims that would not, singly or in the aggregate,
have a Material Adverse Effect.
          (z) The Company and each of the Significant Subsidiaries have timely
and duly filed all Tax Returns (as defined below) required to be filed by them,
and all such Tax Returns are true, correct and complete in all material
respects. The Company and each of the Significant Subsidiaries have timely and
duly paid in full all material Taxes required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). To the knowledge of the
Company, there are no federal, state or other Tax audits or deficiency
assessments proposed or pending with respect to the Company or any of the
Significant Subsidiaries. As used herein, the terms “Tax” or “Taxes” mean
(i) all federal, state, local and foreign taxes, and other assessments of a
similar nature (whether imposed directly or through withholding), including any
interest, additions to tax or penalties applicable thereto imposed by any
Governmental Entity, and (ii) all liabilities in respect of such amounts arising
as a result of being a member of any affiliated, consolidated, combined, unitary
or similar group, as a successor to another person or by contract. As used
herein, the term “Tax Returns” means all federal, state, local and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amendments thereto filed or required to be filed with any
Governmental Entity.
          (aa) Interest payable by the Company on the Senior Notes is deductible
by the Company for United States federal income tax purposes. There are no
rulemaking or similar proceedings before the United States Internal Revenue
Service or comparable federal, state, local or foreign government bodies which
involve or affect the Company or any of its subsidiaries, which, if the subject
of an action unfavorable to the Company or any such subsidiary, could result in
a Material Adverse Effect.

10



--------------------------------------------------------------------------------



 



          (bb) The books, records and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
          (cc) The Company and the Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts in all material respects as are customary in the businesses
in which they are engaged. All policies of insurance and fidelity or surety
bonds insuring the Company or any of the Significant Subsidiaries or the
Company’s or Significant Subsidiaries’ respective businesses, assets, employees,
officers and directors are in full force and effect. The Company and each of the
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects. Neither the Company nor any Significant Subsidiary has
reason to believe that it will not be able to renew its existing insurance
coverage in all material respects as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect. Within the
past twelve months, neither the Company nor any Significant Subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.
          (dd) The Company and its subsidiaries or any person acting on behalf
of the Company and its subsidiaries including, without limitation, any director,
officer, agent or employee of the Company or its subsidiaries has not, directly
or indirectly, while acting on behalf of the Company and its subsidiaries
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds, (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any other unlawful payment.
          (ee) The information provided by the Company pursuant to this Purchase
Agreement, the other Operative Documents and the transactions contemplated
hereby and thereby does not, as of the date hereof, and will not as of the
Closing Date, contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
          (ff) Except as set forth on Schedule 4(ee) hereto, (i) the Company and
its subsidiaries have been and are in material compliance with applicable
Environmental Laws (as defined below), (ii) none of the Company, any of its
subsidiaries or, to the best of the Company’s knowledge, any other owners of any
of the real properties currently or previously owned, leased or operated by the
Company or any of its subsidiaries (collectively, the

11



--------------------------------------------------------------------------------



 



“Properties”) at any time or any other party, has at any time “released” (as
such term is defined in CERCLA (as defined below)) or otherwise disposed of a
material quantity of Hazardous Materials (as defined below) on, to, in, under or
from the Properties, (iii) neither the Company nor any of its subsidiaries has
used or intends to use the Properties or any subsequently acquired properties,
other than in material compliance with applicable Environmental Laws,
(iv) neither the Company nor any of its subsidiaries has received any notice of,
or has any knowledge of any occurrence or circumstance which, with notice or
passage of time or both, would give rise to a material claim under or pursuant
to any Environmental Law with respect to the Properties or their respective
assets or arising out of the conduct of the Company or its subsidiaries,
(v) none of the Properties are included or, to the best of the Company’s
knowledge, proposed for inclusion on the National Priorities List issued
pursuant to CERCLA by the United States Environmental Protection Agency or, to
the best of the Company’s knowledge, proposed for inclusion on any similar list
or inventory issued pursuant to any other Environmental Law or issued by any
other Governmental Entity, (vi) none of the Company, any of its subsidiaries or
agents or, to the best of the Company’s knowledge, any other person or entity
for whose conduct any of them is or may be held responsible, has generated,
manufactured, refined, transported, treated, stored, handled, disposed,
transferred, produced or processed any Hazardous Material at any of the
Properties, except in material compliance with all applicable Environmental
Laws, and has not transported or arranged for the transport of any Hazardous
Material from the Properties to another property, except in material compliance
with all applicable Environmental Laws, (vii) no lien has been imposed on the
Properties by any Governmental Entity in connection with the presence on or off
such Property of any Hazardous Material or with respect to an Environmental Law,
and (viii) none of the Company, any of its subsidiaries or, to the best of the
Company’s knowledge, any other person or entity for whose conduct any of them is
or may be held responsible, has entered into or been subject to any consent
decree, compliance order, or administrative order with respect to material
liabilities or violations at the Properties or any facilities or improvements or
any operations or activities thereon.
          As used herein, “Hazardous Material” shall include, without
limitation, any flammable materials, explosives, radioactive materials,
hazardous materials, hazardous substances, hazardous wastes, toxic substances or
related materials, asbestos, petroleum, petroleum products and any hazardous
material as defined by any federal , state or local environmental law, statute,
ordinance, rule or regulation, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§ 9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §§ 6901-6992k, the Emergency Planning and Community Right
-to-Know Act of 1986, as amended, 42 U.S. C. §§ 11001-11050 , the Toxic
Substances Control Act, as amended, 15 U.S.C. §§ 2601-2692, the Federal
Insecticide, Fungicide and Rodenticide Act, as amended, 7 U.S.C. §§ 136-136y,
the Clean Air Act, as amended, 42 U.S.C. §§ 7401-7642, the Clean Water Act, as
amended (Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1387 , the Safe
Drinking Water Act, as amended , 42 U.S.C. §§ 300f-300j-26, and the Occupational
Safety and Health Act, as amended, 29 U.S.C. §§ 651-678, and any analogous state
laws, as any of the above may be amended from time to time and in the
regulations promulgated pursuant to each of the foregoing (including
environmental statutes and laws not specifically defined herein)

12



--------------------------------------------------------------------------------



 



(individually, an “Environmental Law” and collectively, the “Environmental
Laws”) or by any Governmental Entity.
          (gg) In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its subsidiaries, and periodically identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such reviews and the amount of its established
reserves, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, result in a Material
Adverse Effect.
          (hh) The Company has not filed any voluntary petition in bankruptcy or
been adjudicated a bankrupt or insolvent, or filed any petition or answer
seeking any reorganization, liquidation, dissolution or similar relief under any
federal bankruptcy or insolvency laws, or other relief for debtors, or sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator or liquidator of all or any substantial part of its respective
properties. No Proceeding (as such term is defined in the Original Indenture)
has occurred and is continuing. The Company is solvent and, upon consummation of
the transactions contemplated hereby, will be solvent. The Company is not
engaged in, or about to engage in, a business or a transaction for which the
remaining assets of the Company are unreasonably small in relation to the
business or transaction, and the Company does not intend to incur, nor believes
that it will incur, debts beyond its ability to pay such debts as they become
due. The Company has negotiated in good faith and has entered into the
transactions contemplated by this Purchase Agreement in good faith.
          5. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company as follows:
          (a) The Purchaser is aware that the Senior Notes have not been and
will not be registered under the Securities Act and may not be offered or sold
within the United States or to “U.S. persons” (as defined in Regulation S under
the Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.
          (b) The Purchaser is an “accredited investor,” as such term is defined
in Rule 501(a) of Regulation D under the Securities Act.
          (c) Neither the Purchaser, nor any of the Purchaser’s Affiliates, nor
any person acting on the Purchaser’s or the Purchaser’s Affiliate’s behalf has
engaged, or will engage, in any form of “general solicitation” or “general
advertising” (within the meaning of Regulation D promulgated under the
Securities Act) in connection with any offer or sale of the Senior Notes.
          (d) The Purchaser understands and acknowledges that (i) no public
market exists for any of the Senior Notes and that it is unlikely that a public
market will ever exist for

13



--------------------------------------------------------------------------------



 



the Senior Notes, (ii) the Purchaser is purchasing the Senior Notes for its own
account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Senior Notes pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and the Purchaser agrees to the legends and
transfer restrictions applicable to the Senior Notes contained in the Indenture,
and (iii) the Purchaser has had the opportunity to ask questions of, and receive
answers and request additional information from, the Company and is aware that
it may be required to bear the economic risk of an investment in the Senior
Notes.
          (e) The Purchaser is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware with all
requisite limited liability company power and authority to execute, deliver and
perform the Operative Documents to which it is a party, to make the
representations and warranties specified herein and therein and to consummate
the transactions contemplated herein.
          (f) This Purchase Agreement has been duly authorized , executed and
delivered by the Purchaser and no filing with , or authorization, approval,
consent, license, order, registration, qualification or decree of, any
governmental body, agency or court having jurisdiction over the Purchaser, other
than those that have been made or obtained, is necessary or required for the
performance by the Purchaser of its obligations under this Purchase Agreement or
to consummate the transactions contemplated herein.
          (g) The execution and delivery of this Purchase Agreement by the
Purchaser does not, and the consummation by the Purchaser of the transactions
contemplated hereby (including the Redemption) will not: (i) violate or conflict
with or constitute a breach or default (or an event that with notice or lapse of
time, or both, would become a breach or default) under or will result in the
termination of, or accelerate the performance required under any contract or
agreement to which the Purchaser is a party or by which it is bound, or result
in the creation of any Lien on the Original Notes; or (ii) violate any law
applicable to the Purchaser.
          (h) The Purchaser is the record and beneficial owner of all of the
Original Notes as set forth in the Recitals hereto and is conveying and
transferring to the Company all of its legal and beneficial ownership in the
Original Notes, free and clear of any Liens.
          6. Covenants and Agreements of the Company. The Company covenants and
agrees with the Purchaser as follows:
          (a) During the period from the date of this Purchase Agreement to the
Closing Date, the Company shall use its best efforts and take all action
necessary or appropriate to cause its representations and warranties contained
in Section 4 to be true as of the Closing Date, after giving effect to the
transactions contemplated by this Purchase Agreement, as if made on and as of
the Closing Date.

14



--------------------------------------------------------------------------------



 



          (b) The Company will arrange for the qualification of the Senior Notes
for sale under the laws of such jurisdictions as the Purchaser may designate and
will maintain such qualifications in effect so long as required for the sale of
the Senior Notes. The Company will promptly advise the Purchaser of the receipt
by the Company of any notification with respect to the suspension of the
qualification of the Senior Notes for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose.
          (c) The Company will not, nor will it permit any of its Affiliates to,
nor will the Company permit any person acting on its behalf (other than the
Purchaser and its Affiliates) to, directly or indirectly, resell any Senior
Notes that have been acquired by any of them.
          (d) The Company will not, nor will it permit any of its Affiliates or
any person acting on its behalf (other than the Purchaser and its Affiliates)
to, engage in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Senior Notes.
          (e) The Company will not, nor will it permit any of its Affiliates or
any person acting on its behalf to, directly or indirectly, (i) sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) that would or could be integrated with the
sale of the Senior Notes in any manner that would require the registration of
the Senior Notes under the Securities Act or (ii) make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of any of the Senior Notes under the Securities Act.
          (f) The Company will not, nor will it permit any of its Affiliates or
any person acting on its behalf (other than the Purchaser and its Affiliates)
to, engage in any form of “general solicitation” or “general advertising”
(within the meaning of Regulation D) in connection with any offer or sale of the
any of the Senior Notes.
          (g) So long as any of the Senior Notes are outstanding, (i) the Senior
Notes shall not be listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system, (ii) the Company shall not be an open-end investment company,
unit investment trust or face-amount certificate company that is, or is required
to be, registered under Section 8 of the Investment Company Act, and, the Senior
Notes shall otherwise satisfy the eligibility requirements of Rule 144A(d)(3)
and (iii) the Company shall not engage, nor permit any of its subsidiaries to
engage, in any activity that would cause it or any such subsidiary to be an
“investment company” under the provisions of the Investment Company Act.
          (h) The Company shall furnish to (i) the holder, and subsequent
holders, of the Senior Notes, (ii) Kodiak Capital Management Company LLC, 2107
Wilson Boulevard, Suite 450, Arlington, Virginia 22201, Attention: Robert M.
Hurley, or such other address as designated by Kodiak Capital Management Company
LLC) and (iii) any beneficial owner of the Senior Notes reasonably identified to
the Company (which identification may be made by either such beneficial owner or
by Kodiak Capital Management Company LLC), a duly completed and executed
officer’s financial certificate in the form attached hereto as Exhibit E,

15



--------------------------------------------------------------------------------



 



including the financial statements referenced in such Exhibit, which certificate
and financial statements shall be so furnished by the Company not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Company and not later than ninety (90) days after the
end of each fiscal year of the Company, or, if applicable, such shorter
respective periods as may then be required by the Commission for the filing by
the Company of Quarterly Reports on Form 10-Q and Annual Reports on Form 10-K.
          (i) During any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, or the Company is not
exempt from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, the Company shall provide to each holder
of the Senior Notes and to each prospective purchaser (as designated by such
holder) of the Senior Notes, upon the request of such holder or prospective
purchaser, any information required to be provided by Rule 144A(d)(4) under the
Securities Act, if applicable. Any information provided by the Company pursuant
to this Section 6(i) will not, at the date thereof, contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company is required to register under the Exchange Act,
such reports filed in compliance with Rule 12g3-2(b) shall be sufficient
information as required above. This covenant is intended to be for the benefit
of the Purchaser, the holders of the Senior Notes, and the prospective
purchasers designated by the Purchaser and such holders, from time to time, of
the Senior Notes.
          (j) The Company covenants and agrees with Purchaser that the Company
will not, without the prior written consent of Purchaser, offer, sell, contract
to sell, grant any option to purchase or otherwise dispose of, directly or
indirectly, any Debt (as such term is defined in the Indenture) unless (i) the
Company shall be in compliance with each of the covenants contained herein and
in the Indenture immediately after the closing of any transaction relating to
such offer, sale, contract to sell, grant, purchase or other dispositions,
(ii) such Debt is Permitted Debt (as such term is defined in the Indenture) or
(iii) such Debt (x) shall be expressly subordinate by its terms to the Senior
Notes and (y) shall not contain any covenants of the Company which are more
restrictive than the financial covenants contained in the Indenture.
          (k) The Company will not identify any of Indemnified Parties (as
defined below) in a press release or any other public statement without the
consent of such Indemnified Party.
          (l) The Purchaser shall have the right under this Purchase Agreement
and the Indenture to request the substitution of new Senior Notes for all or a
portion of the Senior Notes held by the Purchaser (the “Replacement Senior
Notes”). The Replacement Senior Notes shall bear terms identical to the Senior
Notes with the sole exception of interest payment dates (and corresponding
redemption date and maturity date), which will be specified by the Purchaser. In
no event will the interest payment dates (and corresponding redemption date and
maturity date) on the Replacement Senior Notes vary by more than sixty
(60) calendar days from the original interest payment dates (and corresponding
redemption date and maturity date) under the Senior Notes. The Company agrees to
cooperate with all reasonable requests of the Purchaser in connection with any
of the foregoing; provided, that no

16



--------------------------------------------------------------------------------



 



action requested of the Company in connection with such cooperation shall
materially increase the obligations or materially decrease the rights of the
Company pursuant to such documents.
          (m) Notwithstanding anything to the contrary otherwise contained
herein or in any other Operative Document, prior to earlier of (i) the date
eighteen (18) months from the date hereof and (ii) the occurrence of a
Change-of-Control (as defined in the Indenture), the Company shall not offer to
issue any other unsecured Debt (as such term is defined in the Indenture) which
ranks pari passu with the Senior Notes (including the Senior Notes or securities
convertible into, or exercisable or exchangeable for the same) to any other
Person, unless the Company shall first offer to Purchaser the opportunity to
purchase such unsecured Debt, and shall first provide to Purchaser a written
notice thereof stating the proposed terms and conditions (the “Offered Terms”).
The Purchaser shall have the right to accept the Offered Terms by written notice
to the Company given within ten (10) days after the Purchaser’s receipt of the
Offered Terms. If the Purchaser does not accept the Offered Terms within such
period, the Purchaser shall be deemed to have rejected the Offered Terms and the
Company may consummate such issuance of unsecured Debt during the sixty
(60) month period beginning on the date of the expiration of the applicable
period; provided, that such issuance of unsecured Debt shall be consummated on
substantially the same terms as the Offered Terms and shall otherwise be in
accordance with the terms hereof, including Section 6(j). If such issuance of
unsecured Debt is not consummated within such sixty (60) month period, the
provisions of this Section 6(m) shall again apply in respect of any issuance of
unsecured Debt which ranks pari passu with the Senior Notes whether made during
such sixty (60) month period or thereafter.
          (n) On each of March 30, 2007, June 30, 2007 and either, at the
Company’s option, September 30, 2007 or December 30, 2007, the Company shall
deposit into the Interest Reserve Account an amount equal to the amount of
interest paid with respect to the Senior Notes on such Interest Payment Date
pursuant to Section 3.1(a) of the Indenture. The amounts on deposit in the
Interest Reserve Account shall not be released to the Company until such time as
the Company shall (i) have maintained a Fixed Charge Coverage Ratio (as defined
in the Indenture) of not less than 2.0 to 1.0 as of the four (4) immediately
preceding fiscal quarters in each case for, collectively, such quarter together
with the preceding three (3) quarters and (ii) be in compliance with all other
covenants contained herein and in the Indenture.
          7. Payment of Expenses. The Company agrees to pay all costs and
expenses incident to the performance of the obligations of the Company under
this Purchase Agreement, whether or not the transactions contemplated herein are
consummated or this Purchase Agreement is terminated, including all costs and
expenses incident to (i) the fees and expenses of qualifying the Senior Notes
under the securities laws of the several jurisdictions as provided in
Section 6(b), (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company, (iv) the fees and all
reasonable expenses of the Trustee and any other trustee or paying agent
appointed under the Operative Documents, including the fees and disbursements of
counsel for such trustees or paying agent, which fees shall not exceed a $2,000
acceptance fee, $4,000 in administrative fees annually and the fees and expenses
of Potter Anderson & Corroon LLP, (v) the reasonable fees and expenses of
Winston & Strawn LLP, special counsel retained by the Purchaser and (vi) the
reasonable fees and expenses of the

17



--------------------------------------------------------------------------------



 



Original Trustee, including the reasonable fees and disbursements of counsel for
the Original Trustee; provided, that with respect to (v) and (vi) above, such
fees and expenses shall be paid on the Closing Date.
          If the sale of the Senior Notes provided for in this Purchase
Agreement is not consummated because any condition set forth in Section 3 to be
satisfied by the Company is not satisfied, because this Purchase Agreement is
terminated pursuant to Section 9 or because of any failure, refusal or inability
on the part of the Company to perform all obligations and satisfy all conditions
on its part to be performed or satisfied hereunder other than by reason of a
default by the Purchaser, the Company will reimburse the Purchaser upon demand
for all reasonable out-of-pocket expenses (including the fees and expenses of
the Purchaser’s counsel specified in clause (v) of the immediately preceding
paragraph) that shall have been incurred by the Purchaser in connection with the
Redemption and the proposed purchase and sale of the Senior Notes.
          8. Indemnification. (a) The Company agrees to indemnify and hold
harmless the Purchaser, the Purchaser’s Affiliates and Kodiak Capital Management
Company LLC (collectively, the “Indemnified Parties”), each person, if any, who
“controls” any of the Indemnified Parties within the meaning of either the
Securities Act or the Exchange Act, and the Indemnified Parties’ respective
directors, officers, employees and agents, against any and all losses, claims,
damages or liabilities, joint or several, to which the Indemnified Parties or
any of them may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of, are based upon or connected with (i) any untrue statement
or alleged untrue statement of a material fact contained in any information or
documents furnished or made available to the Purchaser by or on behalf of the
Company, (ii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (iii) the breach or alleged breach of any representation, warranty
or agreement of the Company contained herein or (iv) the execution and delivery
by the Company of this Purchase Agreement or any of the other Operative
Documents and/or the consummation of the transactions contemplated hereby and
thereby, and agrees to reimburse each such Indemnified Party, as incurred, for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action.
The indemnity agreements contained in this Section 8 are in addition to any
liability which the Company may otherwise have.
          (b) Promptly after receipt by an Indemnified Party under this
Section 8 of notice of the commencement of any action, such Indemnified Party
will, if a claim in respect thereof is to be made against the Company under this
Section 8, promptly notify the Company in writing of the commencement thereof,
but the failure so to notify the Company (i) will not relieve the Company from
liability under paragraph (a) above unless and to the extent that such failure
results in the forfeiture by the Company of material rights and defenses and
(ii) will not, in any event, relieve the Company from any obligations to any
Indemnified Party other than the indemnification obligation provided in
paragraph (a) above. The Purchaser shall be entitled to appoint counsel to
represent the Indemnified Party in any action for which indemnification is
sought. The Company may participate at its own expense in the defense of any
such action; provided, that counsel to the Company shall not (except with the
consent of the Indemnified Party) also be counsel to the Indemnified Party. In
no event shall the

18



--------------------------------------------------------------------------------



 



Company be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from its own counsel for all Indemnified Parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
unless an Indemnified Party believes that his, her or its interests are not
aligned with the interests of another Indemnified Party or that a conflict of
interest might result. The Company will not, without the prior written consent
of the Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.
          9. Termination; Representations and Indemnities to Survive. This
Purchase Agreement shall be subject to termination in the absolute discretion of
the Purchaser, by notice given to the Company prior to delivery of and payment
for the Senior Notes, if prior to such time (i) a downgrading shall have
occurred in the rating accorded the Company’s debt securities by any “nationally
recognized statistical rating organization,” as that term is used by the
Commission in Rule 153-1(c)(2)(vi)(F) under the Exchange Act, or such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of the Company’s debt
securities, (ii) the Company shall be unable to sell and deliver to the
Purchaser at least Thirty Million Dollars ($30,000,000) in aggregate principal
amount of the Senior Notes, (iii) a suspension or material limitation in trading
in securities generally shall have occurred on the New York Stock Exchange,
(iv) a suspension or material limitation in trading in any of the Company’s
securities shall have occurred on the exchange or quotation system upon which
the Company’ securities are traded, if any, (v) a general moratorium on
commercial business activities shall have been declared either by federal or
Delaware authorities, (vi) there shall have occurred any outbreak or escalation
of hostilities, or declaration by the United States of a national emergency or
war or other calamity or crisis the effect of which on financial markets is such
as to make it, in the Purchaser’s judgment, impracticable or inadvisable to
proceed with the offering or purchase of the Senior Notes or (vii) the Company
shall be unable to cause the Redemption to occur, including, without limitation,
the payment of the Redemption Price. The respective agreements, representations,
warranties, indemnities and other statements of the Company or its officers or
trustees and of the Purchaser set forth in or made pursuant to this Purchase
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Purchaser or the Company or any of the their
respective officers, directors or controlling persons, and will survive delivery
of and payment for the Senior Notes. The provisions of Sections 7 and 8 shall
survive the termination or cancellation of this Purchase Agreement.
          10. Amendments . This Purchase Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement by each of the parties hereto.
          11. Notices. All communications hereunder shall be in writing and
effective only on receipt, and shall be mailed, delivered by hand or courier or
sent by facsimile and confirmed:

19



--------------------------------------------------------------------------------



 



If to the Purchaser, to:
c/o Kodiak Capital Management Company, LLC
2107 Wilson Boulevard
Suite 400
Arlington, Virginia 22201
Attention: Robert M. Hurley
Facsimile: (703) 351-7901
with a copy to:
Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention: Wayne D. Boberg
Facsimile: (312) 558-5700
if to the Company, to:
Comstock Homebuilding Companies, Inc.
11465 Sunset Hills Road
Suite 510
Reston, Virginia 20190
Facsimile: (703) 760-1520
Attention: Bruce Labovitz, Chief Financial Officer
with a copy to:
Greenberg Traurig, LLP
800 Connecticut Avenue, NW
Suite 500
Washington, D.C. 20006
Facsimile: (202) 331-3101
Attention: Stephen A. Riddick, Esq.
          All such notices and communications shall be deemed to have been duly
given (i) at the time delivered by hand, if personally delivered, (ii) five
(5) Business Days after being deposited in the mail, postage prepaid, if mailed,
(iii) the next Business Day after being telecopied or (iv) the next Business Day
after timely delivery to a courier, if sent by overnight air courier
guaranteeing next-day delivery. From and after the Closing, the foregoing notice
provisions shall be superseded by any notice provisions of the Operative
Documents under which notice is given. The Purchaser and the Company, and their
respective counsel, may change their respective notice addresses, from time to
time, by written notice to all of the foregoing persons.

20



--------------------------------------------------------------------------------



 



          12. Parties in Interest; Successors and Assigns. This Purchase
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. Nothing expressed or
mentioned in this Purchase Agreement is intended or shall be construed to give
any person other than the parties hereto and the affiliates, directors,
officers, employees, agents and controlling persons referred to in Section 8 and
their successors, assigns, heirs and legal representatives, any right or
obligation hereunder. None of the rights or obligations of the Company under
this Purchase Agreement may be assigned, whether by operation of law or
otherwise, without the Purchaser’s prior written consent. The rights and
obligations of the Purchaser under this Purchase Agreement may be assigned by
the Purchaser without the Company’s consent; provided, that the assignee assumes
the obligations of the Purchaser under this Purchase Agreement.
          13. Applicable Law. This Purchase Agreement will be governed by and
construed and enforced in accordance with the law of the State of New York
without reference to principles of conflicts of law (other than Section 5-1401
of the General Obligations Law).
          14. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE
AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK,
IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF
MANHATTAN). BY EXECUTION AND DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY
ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
PURCHASE AGREEMENT.
          15. Counterparts and Facsimile. This Purchase Agreement may be
executed by any one or more of the parties hereto in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. This Purchase Agreement may be
executed by any one or more of the parties hereto by facsimile.
          16. Notice of Intended Transfer. The Purchaser covenants and agrees
with the Company that the Purchaser shall provide thirty (30) days prior written
notice to the Company of Purchaser’s intent to consummate a transfer, sale or
assignment of the Senior Notes to a subsequent purchaser (including to any
entity issuing or proposing to issue collateralized debt obligations) other than
an Affiliate of the Purchaser. In such event the Company shall have the right
without restriction to redeem the Senior Notes at a redemption price equal to
(i) the sum of 100% of the principal amount thereof, (ii) all accrued and unpaid
interest including Additional Interest thereon and (iii) any and all Breakage
Costs incurred by the Purchaser in connection with such redemption. The
Purchaser will be obligated to accept the redemption of the Senior Notes
provided the Company is prepared to consummate the redemption on or before the
date on which the Purchaser’s transfer, sale or assignment of the Senior Notes
is scheduled for closing.

21



--------------------------------------------------------------------------------



 



[signature page follows]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement as of the day and year first written above.

                  COMSTOCK HOMEBUILDING COMPANIES, INC.    
 
           
 
  By:
Name:   /s/ Christopher Clemente
 
Christopher Clemente    
 
  Title:   Chairman and Chief Executive Officer    
 
                KODIAK WAREHOUSE JPM LLC    
 
           
 
  By:   Kodiak Funding, LP    
 
      Its: Sole Member    
 
           
 
      By: Kodiak Funding Company, Inc.
        Its: General Partner    
 
           
 
  By:
Name:   /s/ Robert M. Hurley
 
Robert M. Hurley    
 
  Title:   Chief Financial Officer    

[Note Purchase Agreement]

 